UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 16, 2008 INTERNET ACQUISITION GROUP, INC. (Exact name of registrant as specified in its charter) California 333-122563 20-0624181 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o American Union Securities 100 Wall St. 15th Floor New York, NY 10005 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(212) 232-0120 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Change in Registrant’s Certifying Accountant On September 28, 2007, Internet Acquisition Group, Inc. (“IAG”) completed a reverse acquisition in which the shareholders of China Renyuan International, Inc. (“CRI”) received a majority of the capital stock of IAG in exchange for the outstanding capital stock of CRI.At the time of the reverse acquisition, Paritz & Co., P.A. was the principal independent accountant of record for CRI and for its subsidiary, Renyuan Bio-Chemicy Co.
